228 P.3d 113 (2010)
STATE of Arizona, Appellee,
v.
Gerald David CASTRONOVA, Appellant.
No. CR-09-0177-PR.
Supreme Court of Arizona.
January 12, 2010.

ORDER
After hearing oral argument and considering the parties' supplemental filings, it appears to the Court that the grant of review in this case was improvident. Therefore,
IT IS ORDERED as follows:
1. The Order granting review is vacated;
2. The Petition for Review is denied; and
3. The Court of Appeals Opinion shall be depublished, pursuant to Rule 111(g), Rules of the Supreme Court.